Case 5:19-cv-00615-TJC-PRL Document 103 Filed 08/17/21 Page 1 of 3 PageID 943




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    OCALA DIVISION

RACHELLE BEAUBRUN,                            Civil Action File
KRISTEN GODUTO,
KARA GUGGINO,                                 Case No. 5:19-cv-00615-TJC-PRL
SARA HOEHN,
APRIL JOHNSON,
TERRY NAGY-PHILIPS,
ANN URSINY,
KAREN WATSON,
CARLEANE BERMAN,
MIRANDA FLOWERS,
JUDI ALOE,
MAGGIE LEON,
LAUREN REYNOLDS,
AMANDA DIMURO, and
REBECCA MORA

Plaintiffs,

vs.

UNITED STATES OF AMERICA,

Defendant.
______________________________/

          NOTICE OF SETTLEMENT AS TO NOTICES OF CHARGING LIENS

        Attorneys James DeMiles and Max Soren hereby notify the Court that a settlement has

been reached as to the Notice of Charging Liens [D.E. # 78, 79, and 80] filed by attorneys

Christopher Y. Mills and Bryan E. Busch of the firm Bush, Mills, & Slomka, LLP.

        This does not resolve the dispute regarding the Notice of Charging Lien filed as to the fees

recoverable from Maggie Leon's attorneys, Kellie Peterson and Philip Reizenstein [D.E. #77].

                                                      Respectfully submitted,
                                                     SOREN LAW GROUP, P.A.
                                                  By: /s/ Max G. Soren
                                                     Max G. Soren, Esq.
                                                     Florida Bar No.: 623431
Case 5:19-cv-00615-TJC-PRL Document 103 Filed 08/17/21 Page 2 of 3 PageID 944




                                                    eservice@sorenlawgroup.com
                                                    4200 NW 7th Avenue
                                                    Miami, Florida 33127
                                                    Telephone: (786) 431-1333

                                                   DEMILES LAW
                                                By: /s/ James A. DeMiles
                                                   James A. DeMiles, Esq.
                                                   Florida Bar No. 15974
                                                   James@DeMilesLaw.com
                                                   3440 Hollywood Blvd., Suite 415
                                                   Hollywood, Florida 33021-6933
                                                   (954) 241-4246 (Telephone)

                                                    Counsel for Plaintiffs Amanda DiMuro,
                                                    Rebecca Mora, and Lauren Reynolds

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 17, 2021, I electronically filed the foregoing with
the Clerk of Court by using the CM/ECF electronic filing system, which will automatically send
notice of the filing to the following CM/ECF participants:
Maria Chapa Lopez
United States Attorney

Adam R. Smart
Assistant United States Attorney
USA No. 195

Julie R. Posteraro
Assistant United States Attorney
USA No. 157
400 W. Washington Street, Suite 3100
Orlando, Florida 32801
Telephone: (407) 648-7500
adam.smart@usdoj.gov
Julie.Posteraro@usdoj.gov

Counsel for Defendant

Bryan E. Busch, Esq.
Georgia Bar No. 006055
Busch, Slipakoff, Mills & Slomka, LLC
2859 Paces Ferry Road SE, Suite 1700
Atlanta, Georgia 30339
Case 5:19-cv-00615-TJC-PRL Document 103 Filed 08/17/21 Page 3 of 3 PageID 945




Telephone: (404) 800-4062
E-mail: bb@bsms.law

Christopher Y. Mills, Esq.
Florida Bar No. 72207
Busch, Slipakoff, Mills & Slomka, LLC
319 Clematis Street, Suite 109
West Palm Beach, Florida 33401
Telephone: (561) 408-0019
E-Mail: cm@bsms.law

Counsel for Plaintiffs Rachelle Beaubrun, Kayla Buchanan, Kristen Goduto, Kara Guggino, Sara
Hoehn, April Johnson, Terry Nagy-Philips, Ann Ursiny, Cristian Villata-Garcia, and Karen
Watson.

Philip L. Reizenstein, Esq.
Florida Bar No. 634026
Reizenstein and Associates, P.A.
2828 Coral Way, Suite 540
Miami, Florida 33145
Telephone: (305) 444-0755
Email: Philreizenstein@protonmail.com

Kellie Peterson, Esq.
Florida Bar No.: 524581
Kellie Peterson, Esq., P.A.
2828 Coral Way, Ste 540
Miami, Florida 33145-3228
Telephone: (305) 444-0755
Email: Kellie@kelliepeterson.net

Counsel for Plaintiff Maggie Leon



                                                    /s/ Max G. Soren
                                                    Max G. Soren, Esq.
